The opinion of the Court was by
Shepley J.
The intentions of the parties to it, must be ascertained from the written contract, which will determine their rights. It is in the alternative, and permitted Burton to return the oxen, or pay the money, at his election. The legal effect of contracts of this description has been considered in the cases of Holbrook v. Armstrong, 1 Fairf. 34; Dearborn *319v. Turner, 16 Maine R. 17; Buswell v. Bicknell, 17 Maine R. 344. Such a contract does not reserve to the seller any right in the property for the security of the purchase money. There may be reason to fear, that the parties designed to make a contract, that would have that effect; but they have used such language, that it cannot, according to the well settled rules of law, thus operate. In the cases cited by the counsel for the plaintiff the contracts were not in the alternative ; the intentions of the parties to them were made sufficiently apparent; and there was no rule of law violated in permitting them to be effectual.

Exceptions overruled.